EXHIBIT WRITTEN CONSENT OF STOCKHOLDERS OF BPO MANAGEMENT SERVICES, INC. The undersigned stockholders of BPO Management Services, Inc. a Delaware corporation (the “Corporation”), acting pursuant to Section 228 of the General Corporation Law of the State of Delaware, hereby adopt the following resolutions: RATIFICATION OF THE APPROVAL OF THE BPO MANAGEMENT SERVICES, INC. 2 RESOLVED, that each of the undersigned stockholders hereby ratifies and confirms the undersigneds’ previous consent to the adoption of the BPO MANAGEMENT SERVICES, INC. 2007 STOCK INCENTIVE PLAN, a copy of which is attached hereto as Exhibit A; FURTHER, RESOLVED, that the Board of Directors and the officers of the Corporation are hereby authorized and directed, on behalf of the Corporation, to execute and deliver or file all such instruments and other documents, and to do and perform all such other acts and things, as in their judgment may be necessary or appropriate in order to carry out the purposes of the foregoing resolution; and FURTHER, RESOLVED, that this document may be executed in counterparts and by facsimile, each of which shall be deemed an original, but all of which taken together shall constitute one and the same instrument. CONTINUED ON NEXT PAGE IN WITNESS WHEREOF, the undersigned have executed this Consent as of the 5th day of June, 2008. /s/ Patrick Dolan Name: PATRICK A. DOLAN All shares held of record of Common Stock All shares held of record of Series A Preferred Stock All shares held of record of Series C Preferred Stock /s/ James Cortens Name: JAMES CORTENS All shares held of record of Common Stock All shares held of record of Series A Preferred Stock All shares held of record of Series C Preferred Stock /s/ Brian Meyer Name: BRIAN MEYER All shares held of record of Common Stock All shares held of record of Series B Preferred Stock /s/ Lynne Meyer Name: LYNNE MEYER All shares held of record of Common Stock All shares held of record of Series B Preferred Stock /s/ Donald West Name: DONALD WEST All shares held of record of Common Stock All shares held of record of Series B Preferred Stock /s/ Sharon West Name: SHARON WEST All shares held of record of Common Stock All shares held of record of Series B Preferred Stock WEST LTP TRUST By:/s/ Richard Taylor Name:RICHARD TAYLOR Title:Trustee All shares held of record of Common Stock All shares held of record of Series B Preferred Stock EXHIBIT A BPO
